Citation Nr: 0411598	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from June 1, 1965, to August 
20, 1965.  He was discharged from the United States Navy for 
unsuitability.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2002 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran requested an electronic (videoconference) hearing 
before a Veterans Law Judge.  A hearing was scheduled for 
March 23, 2004.  The veteran did not appear for the hearing, 
nor did he request that the hearing be rescheduled.  The 
Board finds that the veteran's case must, therefore, be 
processed as though his request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.702(d) (2003).  

In his Form 9, received in April 2003, the veteran includes 
statements concerning tremulousness in his legs, poor blood 
circulation and having had two operations on his legs.  If 
the veteran is seeking entitlement to VA benefits on such 
basis he should clarify his intent to the RO such that 
appropriate action may be taken.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and of the evidence which VA would 
obtain and the evidence which the veteran was expected to 
submit.

2.  VA obtained and fully developed all evidence necessary 
for the equitable disposition of the veteran's claim.

3.  There was no medical finding during the veteran's period 
of active service that he suffered from an acquired 
psychiatric disorder.

4.  There is no competent medical evidence relating paranoid 
schizophrenia, first diagnosed in 1980, to the veteran's 
active service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A. Duty to Notify

The Court, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
discussed four notice elements under the VCAA:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

VA's General Counsel has held that the statement by the Court 
in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 38 U.S.C.A. 
§ 5103(a) require that VA request that the claimant provide 
any evidence in his or her possession which pertains to the 
claim is obiter dictum and that 38 U.S.C.A. § 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004 (February 24, 2004).  General Counsel 
continued to discuss how VA may determine whether failure to 
request the fourth element is harmful to a claimant and that 
if no harm is found that VA may proceed to render a decision 
without further notice.

In this case, the Board first cites to notice via a statement 
of the case furnished to the veteran in February 2003.  The 
statement of the case included a recitation of applicable 
laws and regulations to include those implementing the VCAA, 
with citation to the relevant United States Code sections.  
At that time the RO notified the veteran that a determination 
had been made that all the available medical information was 
of record and that his claim had been rated based on the 
evidence available.  The veteran was, however, requested to 
notify the RO if there was other medical evidence which he 
would like to have considered and VA would make a reasonable 
effort to obtain such evidence.  The statement of the case 
also indicated that a search for additional service records 
had been negative and that there remained no evidence showing 
that currently diagnosed schizophrenia was related to 
service.  

The Board further notes that the RO provided appropriate VCAA 
notice relevant to the claim decided herein to the veteran in 
a letter dated in July 2003.  Specifically, in addition to 
the notice provided by the statement of the case, a July 2003 
letter advised the veteran as to the requirements for a 
successful service connection claim, setting out the need for 
evidence showing an injury or event in service causing 
disease, evidence showing a current disability, and evidence, 
such as a medical opinion or medical records, showing a 
relationship between a current disability and an injury, 
disease, or event in service.  The July 2003 letter also 
notified the veteran of the evidence which the RO had 
obtained and that he should submit or identify any additional 
evidence.  The letter included notice as to the types of 
information VA would obtain on the veteran's behalf and the 
nature of the evidence he himself should submit.  The veteran 
was advised that it was his responsibility to see that VA 
received records not in the possession of a Federal 
department or agency.  The veteran was then given contact 
information in the event he had additional evidence and/or 
questions concerning his claim.  As such, VA has fulfilled 
its duty to notify the veteran consistent with the VCAA.

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case, 
the VCAA notice was not provided prior to the initial 
adjudication of the veteran's claim in April 2002.  Because 
the VCAA notice in this case was not provided to the veteran 
prior to the initial RO determination, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.   

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination 
that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision 
of the Secretary in the matter under consideration.  See 38 
C.F.R. § 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, at 422.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, it was sent prior to 
the transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has, in fact, been fully notified of the nature 
of the evidence needed to substantiate his claim, what types 
of evidence he is responsible for submitting, and what 
evidence VA will obtain on his behalf, and, has been afforded 
the opportunity to submit any other evidence he deems 
pertinent to his claim.

B. Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA obtained 
the veteran's service medical records.  The RO also sought to 
obtain any available inpatient clinical records of the 
veteran at the Naval Training Center, San Diego, California, 
dated from June 1, 1965, to August 20, 1965, but the National 
Personnel Records Center reported in December 2002 that no 
such records were located.  VA also sought to obtain all 
private and VA treatment records referenced by the veteran.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide the claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (emphasis added).  In this case, a current VA 
examination is not necessary to decide the claim because the 
evidence does not indicate that the veteran had signs or 
symptoms of paranoid schizophrenia while he was on active 
duty or for years thereafter and further because there is no 
competent evidence even suggesting a causal connection 
between schizophrenia diagnosed many years after service 
discharge and the veteran's short period of active service.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review.   

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III. Factual Background

The veteran's service medical records reveal that, in August 
1965, he was referred to the Recruit Evaluation Unit of a 
Naval Training Center for unsatisfactory progress in 
training.  In approximately nine weeks of training, he had 
completed six weeks of scheduled training in two regular 
companies.  He spent one day in sick bay and eight days in 
the Recruit Evaluation Unit.  According to the veteran's own 
statement, which was accepted by the aptitude board 
considering his case, he completed the 11th grade with an 
average scholastic record and quit school after an 
appendectomy because he was tired of school.  The aptitude 
board report notes that the veteran's social adjustments were 
inadequate and his work history was sketchy.  He joined the 
Navy to be an engine man.  His progress in training was 
mediocre.  He was found to be depressed.  His grasp of 
instructions was poor and he needed frequent supervision.  He 
failed several weekly progress tests.  His overall aptitude 
for training was rated as very poor.  When his efforts to 
adjust to training proved unsuccessful, he became discouraged 
and lost all motivation for achievement.  Psychiatric 
evaluation revealed a socio-culturally impoverished, 
intellectually limited recruit who had been unable to meet 
the academic demands of recruit training.  His inability to 
negotiate required written tests made his separation 
advisable.  A finding was made that the veteran's general 
qualifications did not warrant retention in service and that 
his condition existed prior  to entry into naval service and 
had not been aggravated by service.  It was recommended that 
the veteran be discharged from service by reason of 
unsuitability, which was accomplished in August 1965.  At a 
medical examination several days prior to the veteran's 
discharge from active service in August 1965, he was 
evaluated as psychiatrically normal.

Records of the Douglas County, Nebraska, Hospital show that, 
in June 1980, the veteran was arrested by police on a 
complaint by his family members following a dispute 
concerning the church and cemetery to be used for the funeral 
and burial of the veteran's mother.  According to the police 
report, the veteran threatened to kill his family members.  A 
physician who saw the veteran at a jail reported that there 
might be evidence of paranoid schizophrenia.  During 
hospitalization, the veteran showed evidence of schizophrenia 
with threatening and paranoid behavior and delusional 
thinking.  The final diagnosis was paranoid schizophrenia.  

In July 1980, the Douglas County Board of Mental Health 
committed the veteran to a VA hospital for psychiatric 
treatment.  After three months, the veteran was transferred 
to another VA facility.  He was discharged in July 1981 with 
a diagnosis of paranoid schizophrenia.

The veteran was readmitted to the VA Medical Center in March 
1982 under a commitment order.  On psychiatric evaluation, 
the veteran stated that the military had recognized his 
superior intelligence and abilities and assigned him to 
nuclear plants.  He also stated that he was a Mormon priest 
and planned to become a bishop and that he was studying law 
at a law school library so that he could gain his mother's 
estate.  The diagnosis was schizophrenia, paranoid type.

At a VA mental health clinic in February 1996, the veteran 
stated that he had his first episode of mental illness in 
1980 when he was 36 years of age at the time of his mother's 
death.

A VA hospital summary in November 2000 reported a diagnosis 
on Axis I of paranoid schizophrenia.

In his substantive appeal, received in April 2003, the 
veteran stated that in service when he had academic problems 
he also had psychological problems.  He specified that he was 
hearing voices at that time but that he had not realized it 
was a problem.  

IV. Analysis

As set out above, the veteran's service medical records are 
negative for any findings or diagnosis of a psychiatric 
disorder, to include schizophrenia.  Rather, the initial 
diagnosis of any psychiatric disorder was in June 1980, 
almost 15 years after his brief period of active duty.  The 
veteran has not identified any providers of mental health 
treatment from his discharge in August 1965 until his 
admission to Douglas County Hospital in June 1980.  Indeed, 
he has stated that his first episode of mental illness was in 
1980 after his mother's death.  His post-service medical 
records confirm his statement in that regard.  No physician 
or other mental health professional has reported a finding or 
opinion that the veteran's currently diagnosed paranoid 
schizophrenia had its onset earlier than 1980.  

As a layman, the veteran is not qualified to offer an opinion 
on questions of medical diagnosis or medical causation, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992), and so 
his statement that he had psychological problems attributable 
to a diagnosed psychiatric disability during service has no 
probative value on the question of whether his paranoid 
schizophrenia may be etiologically related to service.  There 
is no competent medical evidence relating a currently 
diagnosed psychiatric disorder, to include paranoid 
schizophrenia, to the veteran's period of active service.  
There is likewise no showing of chronic psychiatric disease 
in service, and no showing of any continuity of psychiatric 
symptomatology after service.  

The Board concludes that there is no basis of which service 
connection for paranoid schizophrenia might be granted , and 
entitlement to that benefit is not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  As the preponderance of the 
evidence is against the veteran's claim, showing the absence 
of any competent evidence that current psychiatric disability 
is of service origin, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107.


ORDER

Service connection for paranoid schizophrenia is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



